Case 2:19-cv-03096-AG-FFM Document 56 Filed 06/06/19 Page 1 of 5 Page ID #:1008



    1   Ashok Ramani (SBN 200020)
        ashok.ramani@davispolk.com
    2
        DAVIS POLK & WARDWELL LLP
    3   1600 El Camino Real
        Menlo Park, California 94025
    4   Telephone: (650) 752-2000
        Facsimile: (650) 752-2111
    5

    6   Attorney for Defendants

    7

    8                      UNITED STATES DISTRICT COURT
    9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
        ROVI GUIDES, INC.,           )        Case No. 2:19-cv-03096 AG (FFMx)
   11                                )
   12                   Plaintiff,   )
                                     )
   13            v.                  )        JOINT STIPULATION TO STAY
                                     )        PROCEEDINGS PURSUANT TO
   14   COMCAST CORPORATION;         )        28 U.S.C. § 1659(A)
        COMCAST CABLE                )
   15   COMMUNICATIONS, LLC;         )        [PROPOSED ORDER SUBMITTED
   16   COMCAST CABLE                )        HEREWITH]
        COMMUNICATIONS               )
   17   MANAGEMENT, LLC; COMCAST )
        BUSINESS COMMUNICATIONS,     )
   18   LLC; COMCAST HOLDINGS        )
   19
        CORPORATION; COMCAST         )
        SHARED SERVICES, LLC;        )
   20   COMCAST OF SANTA MARIA, LLC; )
        and COMCAST OF LOMPOC, LLC, )
   21                                )
                        Defendants.  )
   22                                )
   23

   24

   25

   26

   27

   28



        JOINT STIPULATION TO STAY PROCEEDINGS PURSUANT TO 28 U.S.C. § 1659(A)
Case 2:19-cv-03096-AG-FFM Document 56 Filed 06/06/19 Page 2 of 5 Page ID #:1009



    1         Plaintiff Rovi Guides, Inc. (“Rovi”) and Defendants Comcast Corporation,
    2   Comcast Cable Communications, LLC, Comcast Cable Communications
    3   Management, LLC, Comcast Business Communications, LLC, Comcast Holdings
    4   Corporation, Comcast Shared Services, LLC, Comcast of Santa Maria, LLC, and
    5   Comcast of Lompoc, LLC, (collectively, “Comcast”) hereby submit the following
    6   Joint Stipulation to Stay Proceedings Pursuant to 28 U.S.C. § 1659(a):
    7         Rovi filed this action on April 22, 2019 asserting that eight Comcast entities
    8   infringe U.S. Patent Nos. 7,200,855 (the “’855 patent”), 7,301,900 (the “’900
    9   patent”), 7,386,871 (the “’871 patent”), 7,779,445 (the “’445 patent”), 8,001,564
   10   (the “’564 patent”), or 8,156,528 (the “’528 patent”) (collectively, the “Asserted
   11   Patents”).
   12         On April 26, 2019, Rovi, along with various subsidiary organizations, filed a
   13   complaint before the United States International Trade Commission (“ITC”),
   14   styled In the Matter of Certain Digital Video Receivers, Broadband Gateways, and
   15   Related Hardware and Software Components (ITC Investigation No. 337-TA-
   16   1158), under Section 337 of the Tariff Act of 1930. See Certain Digital Video
   17   Receivers, Broadband Gateways, and Related Hardware and Software
   18   Components, 84 Fed. Reg. 24,814 (Int’l Trade Comm’n May 29, 2019). On May
   19   22, 2019, the ITC issued a Notice of Institution of Investigation, which was
   20   published in the Federal Register on May 29, 2019. See id. at 24,814.
   21         In the ITC action, Rovi has asserted the same six patents (the ’855, ’900,
   22   ’871, ’445, ’564 and ’528 patents) against six of the same Comcast Defendants that
   23   Rovi named in this case.1 In addition, both this case and the ITC action involve the
   24   same allegations of infringement against the same Comcast products.
   25

   26  The six overlapping Comcast Defendants in both the ITC action and this case are
        1

      Comcast Corporation, Comcast Cable Communications, LLC, Comcast Cable
   27 Communications Management, LLC, Comcast Business Communications, LLC,
      Comcast Holdings Corporation and Comcast Shared Services, LLC. Certain
   28 Digital Video Receivers, Broadband Gateways, and Related Hardware and
      Software Components, 84 Fed. Reg. 24,814; Dkt. No. 1 at p. 1.
                                            1
      JOINT STIPULATION TO STAY PROCEEDINGS PURSUANT TO 28 U.S.C. § 1659(A)
Case 2:19-cv-03096-AG-FFM Document 56 Filed 06/06/19 Page 3 of 5 Page ID #:1010



    1         28 U.S.C. § 1659 provides that at the timely request of a party to a civil
    2   action that is also a respondent in an ITC proceeding under Section 337, the Court
    3   “shall stay, until the determination of the Commission becomes final, proceedings
    4   in the civil action with respect to any claim that involves the same issues involved
    5   in the proceedings before the Commission.” 28 U.S.C. § 1659(a). Such a stay
    6   must be granted if it is requested within thirty days from the later of (1) the party
    7   being named as a respondent in the ITC proceeding, or (2) the filing of the district
    8   court action. 28 U.S.C. § 1659(a)(1)-(2).2
    9         Comcast, through this Joint Stipulation, is requesting a stay of the above-
   10   captioned action within thirty days of its having been named as a respondent in
   11   ITC Investigation No. 337-TA-1158. See Certain Digital Video Receivers,
   12   Broadband Gateways, and Related Hardware and Software Components, 84 Fed.
   13   Reg. 24,814. Comcast seeks and Rovi does not oppose a stay under 28 U.S.C. §
   14   1659 in the above-captioned action until the determination of the ITC in
   15   Investigation No. 337-TA-1158 becomes final.
   16         The Parties hereby stipulate and agree that the above-captioned action be
   17   stayed until the determination of the ITC in Investigation No. 337-TA-1158
   18   becomes final under 28 U.S.C. § 1659.
   19         IT IS SO STIPULATED.
   20

   21

   22

   23

   24

   25

   26

   27
        2
         See, e.g., In re Princo, 478 F.3d 1345, 1355 (Fed. Cir. 2007) (noting stay is
   28
        appropriate “to prevent separate proceedings on the same issues occurring at the
        same time” before the district court and ITC).
                                                  2
        JOINT STIPULATION TO STAY PROCEEDINGS PURSUANT TO 28 U.S.C. § 1659(A)
Case 2:19-cv-03096-AG-FFM Document 56 Filed 06/06/19 Page 4 of 5 Page ID #:1011



    1   Dated: June 6, 2019                  Respectfully submitted,
    2                                        DAVIS POLK & WARDWELL LLP
    3
                                             /s/ Ashok Ramani
    4
                                             Ashok Ramani (SBN 200020)
    5                                        ashok.ramani@davispolk.com
                                             1600 El Camino Real
    6
                                             Menlo Park, California 94025
    7                                        Telephone: (650) 752-2000
                                             Facsimile: (650) 752-2111
    8
                                             Attorney for Defendants
    9

   10                                        MCKOOL SMITH PC
   11                                        /s/ Kristina S. Baehr

   12                                        Roderick G. Dorman (SBN 96908)
                                             rdorman@mckoolsmith.com
   13                                        300 South Grand Ave., Suite 2900
                                             Los Angeles, California 90071
   14                                        Telephone: (213) 694-1200
                                             Facsimile: (213) 694-1234
   15
                                             Douglas A. Cawley (pro hac vice)
   16                                        dcawley@mckoolsmith.com
                                             Richard A. Kamprath (pro hac vice)
   17
                                             rkamprath@mckoolsmith.com
   18                                        300 Crescent Court, Suite 1500
                                             Dallas, Texas 75201
   19                                        Telephone: (214) 978-4000
                                             Facsimile: (214) 978-4044
   20
                                             Joshua W. Budwin (pro hac vice)
   21                                        jbudwin@mckoolsmith.com
                                             Kristina S. Baehr (pro hac vice)
   22                                        kbaehr@mckoolsmith.com
   23                                        John B. Campbell, Jr. (pro hac vice)
                                             jcampbell@mckoolsmith.com
   24                                        300 West 6th Street, Suite 1700
                                             Austin, Texas 78701
   25                                        Telephone: (512) 692-8700
                                             Facsimile: (512) 692-8744
   26
                                             Attorneys for Plaintiff
   27

   28

                                            3
        JOINT STIPULATION TO STAY PROCEEDINGS PURSUANT TO 28 U.S.C. § 1659(A)
Case 2:19-cv-03096-AG-FFM Document 56 Filed 06/06/19 Page 5 of 5 Page ID #:1012



    1                        LOCAL RULES 5-4.3.4 ATTESTATION
    2   I, Ashok Ramani, hereby attest that all other signatories listed, and on whose
    3   behalf the filing is submitted, concur in the filing’s content and have authorize the
    4   filing.
    5                                                 /s/ Ashok Ramani
    6
                                                      Ashok Ramani (SBN 200020)

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  4
        JOINT STIPULATION TO STAY PROCEEDINGS PURSUANT TO 28 U.S.C. § 1659(A)
